Dismissed and Opinion filed October 12, 2006











Dismissed
and Memorandum Opinion filed October 12, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00740-CV
____________
 
QUALITY INFUSION CARE, INC., Appellant
 
V.
 
RO-WEST TRUST, Appellee
 

 
On Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial Court Cause
No. 838842
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from a judgment signed May 4, 2006.  A motion for new
trial was filed on June 2, 2006.  The record reflects that, while the trial court retained plenary power, it granted the
motion for new trial on July 18, 2006.  The record also reflects that the
trial court subsequently denied the same motion for new trial on July 20,
2006.  The July 20, 2006, order denying the motion for new trial effectively
vacated the July 18, 2006, order granting the motion for new trial.  
 
A trial
court retains plenary power to vacate or Aungrant@ an order granting a new trial for
seventy-five days after the original judgment is signed. Porter
v. Vick, 888 S.W.2d 789, 790 (Tex.
1994).  The July 20, 2006, order was signed seventy-seven days
after the date the judgment was signed.  An order vacating an order
granting a new trial that is signed outside the court=s period of plenary power is
void.  Id. 
Because the July 20, 2006, order, denying the motion for new trial, was signed
outside the trial court=s plenary power, it is void. 
The case
remains at the status existing at the time of the signing of the July 18, 2006,
order granting a new trial and setting aside the judgment of May 4, 2006. 
Because there is no appealable final judgment, this
court has no jurisdiction.[1]

Accordingly,
the appeal is ordered dismissed. 
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.  
 







[1]  On September 19, 2006, this court issued a
letter to the parties, notifying them of the possible jurisdictional problem
and directing the parties to file responses on or before September 29,
2006.  Appellant has not filed a response.  Appellee
filed a response on September 25, 2006, agreeing that the appeal should be
dismissed.